United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3754
                                   ___________

Van Johnson,                            *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Cameron Daniels; Dale Glass;            *
Gene Stubblefield; Steve Long;          *      [UNPUBLISHED]
Gary Kempker,                           *
                                        *
                   Appellees.           *
                                   ___________

                             Submitted: March 4, 2003

                                 Filed: March 7, 2003
                                  ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Van Johnson appeals the district court's* 28 U.S.C. § 1915(e)(2)(B) dismissal
without prejudice of Johnson's 42 U.S.C. § 1983 action. Having carefully reviewed
the record, we conclude dismissal was proper. Accordingly, we affirm. See 8th Cir.
R. 47A(a).


      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-